Citation Nr: 9927392	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  96-11 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory 
disability, stomach disability, right shoulder disability, 
headaches and a skin disability, including whether they are 
due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel





INTRODUCTION

The veteran served on active duty from December 11, 1990 to 
July 18, 1991.  He served in Southwest Asia during the 
Persian Gulf War from January 2, to June 22, 1991.  He also 
apparently had over 10 years of national guard/reserve 
service which terminated in October 1991.  This is an appeal 
from a November 1994 rating action by the Department of 
Veterans Affairs (VA) Regional Office Muskogee, Oklahoma, 
which denied entitlement to service connection for a 
respiratory disability, stomach disability, right shoulder 
disability, headaches and a skin disability including as 
being due to undiagnosed illness.  

The statement of the case that was sent to the veteran in 
December 1995 included the issue of entitlement to service 
connection for a bilateral hearing loss.  However, in his 
substantive appeal in February 1996, the veteran indicated 
that he was claiming service connection for a chronic ear 
infection and not a hearing loss.  Thus, the veteran has 
withdrawn his appeal regarding the issue of service 
connection for bilateral hearing loss and that matter is not 
in an appellate status.  The claim for service connection for 
chronic ear infection was considered, and denied, inter alia, 
by the RO in a rating action of August 1997 which was 
furnished the veteran.  No notice of disagreement is of 
record; consequently it is not an appellate issue.  

The record further reflects that service connection has been 
established for post traumatic stress disorder (PTSD), and 
that disability has been rated as 30 percent disabling since 
October 1993.  On several occasions in recent years the 
veteran has claimed a worsening of his PTSD.  Those claims 
have been denied.  Thereafter, the veteran, rather than 
filing a notice of disagreement, reopened his claim by 
submitting additional evidence.  In June 1998 the veteran 
submitted yet another claim for an increased rating for his 
PTSD.  In an August 1998 rating action, the regional office 
confirmed and continued the 30 percent evaluation for that 
condition.  The Board considers the March 1999 informal 
hearing presentation by the veteran's representative as a 
notice of disagreement with that rating action.  38 C.F.R. 
§ 20.201.  That matter is not ready for appellate review. It 
must be referred to the regional office for appropriate 
action as set forth in the remand portion of this decision.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues in appellate status has been 
obtained by the regional office.

2.  The veteran has a chest injury before service and 
complained of chest pain prior to and during his active 
service.  When he was examined by the VA in May 1997 a 
pertinent disability was not demonstrated.  

3.  The veteran complained of stomach problems prior to, 
during and subsequent to his active service.  When he was 
examined by the VA in May 1997 his symptoms were considered 
consistent with irritable bowel syndrome or gastroesophageal 
reflux disease.  

4.  The veteran sustained a fracture of his right clavicle 
prior to his active service.  Subsequent to service, the 
diagnoses have included bursitis and impingement syndrome.  

5.  There was no increase in severity of the veteran's 
preexisting right shoulder condition during his active 
service.  

6.  The veteran complained of headaches during his active 
service.  

7.  Chronic tension headaches have been documented since his 
release from active duty and have not been related to any 
diagnosed illness.  

8.  A skin disability was not demonstrated during the 
veteran's active service. Variously diagnosed skin disorders 
have been demonstrated subsequent to the veteran's release 
from active duty.  

CONCLUSIONS OF LAW

1.  Service connection for a respiratory disability, stomach 
disability, right shoulder disability, or a skin disability 
is not in order as they were not incurred in or aggravated 
during service and may not be presumed to have been incurred 
in service or attributed to an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117, 5107 (West 1991); 38 C.F.R. 
§ 3.317 (1998).  

2.  Service connection is in order for the veteran's 
headaches as they may be presumed to have been incurred as 
the result of an undiagnosed illness.  38 U.S.C.A. §§ 1110, 
1117, 5107; 38 C.F.R.§  3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented claims which are plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claims have been properly developed.  

I.  Background

The veteran's service medical records reflect that when he 
was given a periodic examination for retention in March 1986 
it was reported that he had had a right shoulder separation 
secondary to a right clavicle fracture in 1968.  He currently 
had possible chronic dislocation during sleep.  He also gave 
a history of frequent epigastric burning.  Examination of the 
upper extremities showed moderate crepitus bilaterally with 
no laxity over the range of motion.  

The veteran's service medical records reflect that he was 
seen in June 1988 with a complaint of abdominal cramping and 
diarrhea for two days.  Observation showed the bowel sounds 
to be hyperactive.  An assessment of gastroenteritis was 
made. 

When the veteran was examined by the service department in 
January 1990 it was indicated that he had had stiffness of 
his joints with extreme cold.  He complained of pain in his 
chest since an injury while bull riding.  A history of broken 
left ribs and right arm was recorded.  A right clavicle 
fracture was also indicated.  On the physical examination 
clinical evaluation of the lungs and upper extremities was 
reported to be normal.

The veteran was seen during service, apparently in December 
1990 with a complaint of pain in the chest and arms four 
years previously.  It was indicated that he had physical 
examinations in 1988 and 1990 and all had been normal.  He 
had never gone to the doctor for the pain.  On examination 
the chest was tender to palpation.  His reflexes and muscle 
strength were good.  An assessment of costochondritis was 
made.  

When the veteran was examined for redeployment in May 1991 he 
indicated on a medical history form that he had or had had 
frequent or severe headaches, pain or pressure in his chest, 
stomach trouble, and broken bones.  On the report of medical 
examination, clinical evaluation of all bodily systems was 
reported to be normal.  

When the veteran was examined for release from active duty in 
June 1991 he again indicated on a medical history form that 
he had or had had broken bones, pain or pressure in his 
chest, and stomach trouble.  On the report of medical 
examination no pertinent abnormalities were noted.  

The veteran's initial claim for VA disability benefits was 
submitted in October 1993.  VA outpatient treatment records 
reflect that the veteran was seen in October 1993 with a 
complaint of pain in the right shoulder.  He also complained 
of chronic ear pain, anxiety and shortness of breath.  On 
examination the lungs were clear to auscultation.  There was 
some crepitance involving the right shoulder.  There was a 
rash on the palmar surface of the left hand that appeared 
fungal in nature.  In November 1993 the veteran reported that 
he still had stiffness of the right shoulder.  The rash was 
noted to be resolving.  There was some discomfort with range 
of motion of the right shoulder.  The assessments included 
probable fungal rash, resolving and bursitis of the right 
shoulder.  

At a Persian Gulf War Registry examination in December 1993, 
the veteran indicated that his right shoulder was painful all 
the time and he had pain involving his left chest.  He 
reported having chronic headaches and skin rashes involving 
the groin and hands.  On examination the lungs were clear to 
auscultation.  There was crepitus involving both shoulders, 
but a full range of motion without effusion.  A chest X-ray 
study showed no active pulmonary infiltrates and appeared 
unchanged from an October 1993 chest X-ray study that was 
within normal limits.  An X-ray study of the right shoulder 
showed no radiographic abnormalities and no arthritic 
changes.  

The veteran was afforded a VA general medical examination in 
March 1994.  He related that while he was in the Persian Gulf 
area the only thing he could recall having any problem with 
was some recurrent muscular-type pain in the left anterior 
chest with no respiratory complaints at that time.  He also 
reported having had some ear problems.  Since his return from 
service he had had multiple vague symptoms.  He had had 
recurrent chest pain that consisted of aching in the left 
lateral chest which spontaneously occurred without any 
particular type of activity.  He would also have an 
intermittent spontaneous feeling of shortness of breath that 
more commonly occurred at night.  He had never been treated 
for any type of lung disease.  

His chief complaint at the current time was his right 
shoulder and he had some spontaneous pain in the right 
shoulder since early 1992 although no history of any injury 
to the joint.  He also complained that he had rashes.  He did 
not volunteer any gastrointestinal complaints but on direct 
questioning stated that he recently had had some pain in the 
epigastric area that could last 2 or 3 days and would then 
just spontaneously resolve.  He did not describe any nausea, 
vomiting or history of gastrointestinal bleeding.  His 
appetite had been good but nonetheless he had been losing 
weight.  

On examination the veteran appeared to be in excellent 
health.  The respiratory examination was normal with the 
chest symmetrical and good intercostal movement with 
inspiration.  The lungs were clear to auscultation and 
percussion throughout.  Examination showed the abdomen to be 
flat with good musculature and there were no masses or 
tenderness.  The liver, kidney and spleen were not palpable.  
He had no inguinal hernias.  The rectal examination was 
normal.  Examination of the extremities showed that all the 
peripheral joints appeared normal in size and shape and had a 
full range of motion with the veteran complaining of no pain 
in the peripheral joints with motion and no crepitus in any 
of the peripheral joints.  It was indicated that he was 
neurologically normal.  The impressions included intermittent 
symptomatic right shoulder without objective changes, history 
of weight loss of unknown etiology and history of acute 
infectious hepatitis without residual.  The examiner stated 
that there was no clinical respiratory disease found and that 
there was no history of headaches on the current examination.  

The veteran was afforded a VA skin examination in March 1994.  
He did not recall any specific exposure to anything while he 
was in Saudi Arabia.  He stated that while he was there he 
developed a rash on the tip of his right third finger which 
went through a number of morphologic stages, going from red 
to pink and scaly to resolving.  It would recur in a more 
proximal location and that happened for several cycles, 
ending with the rash located near the center of his palm.  
After that it resolved and had not returned.  He also had a 
second rash which he thought was jock itch but did not 
respond to his usual therapy.  Later, he used an antifungal 
medication and then topical corticosteroids and the rash 
eventually resolved after about one year.  

On physical examination of the hand and specifically of the 
third finger and palm there was no pathology.  On the left 
inguinal area there was a patch of hyperpigmentation, 
measuring about 5 by 7 centimeters.  An impression was made 
of post-inflammatory hyperpigmentation in the groin.  The 
distribution was consistent with tinea cruris.  

Later VA outpatient treatment records reflect that the 
veteran was seen for various complaints in 1995 including 
pain in multiple joints and headaches.  Pulmonary function 
studies in April 1995 showed spirometry to be normal.  The 
flow volume loop was normal.  MVV was reduced for FEV1 
suggesting a neuromuscular disorder, poor patient effort or 
central airway obstruction.  

In a September 1996 statement, the veteran's wife, Dena, 
indicated that the veteran had been ill ever since he had 
returned from Operation Desert Storm.  She reported that he 
had had stomach problems and vomited often.  He also had 
trouble breathing and his joints were painful.  She stated 
that he had headaches all the time.

The veteran was again afforded a VA general medical 
examination in May 1997.  He stated that he developed nausea 
and diarrhea after returning from the Persian Gulf.  He 
reported nausea every morning.  On occasion he vomited.  He 
also had intermittent diarrhea.  He had had some episodes of 
weight loss.  His weight over the previous years had been 
stable at 170 pounds.  

The veteran began to have recurring dreams in which he was 
stabbed in the left side of his chest.  Shortly after that he 
began to notice that he would awaken with a pain in the left 
side of his chest.  The left side of his chest was tender 
after he had a dream about being stabbed.  He denied any 
masses, erythema or swelling in the chest area.  

The veteran began to have headaches in about 1991.  They 
would currently occur on a daily basis.  They seemed to begin 
in the back of his neck and move up to the top of his head.  
Stress worsened the headaches.  About once a week the 
headaches would become much worse and involve a throbbing 
pain.  He then had to lie down and try to remain quiet in a 
dark room.  These severe headaches could last up to two days.  

The veteran began to have pain in his right shoulder about 
two years after he returned from the Persian Gulf.  He did 
not remember any injury or inciting event.  He then began to 
have pain in his left shoulder about 1 1/2 years previous to 
the examination.  The pain was currently a consistent ache in 
both shoulders.  He also reported an aching in both knees.  
He began to notice some chest pain shortly after he returned 
from the Persian Gulf.  That only occurred when he was 
holding his arms outstretched in front of him with his elbows 
at his side but flexed as in holding a piece of paper or a 
book.  If he did that continuously for 20 minutes or longer 
he would then get a deep aching or cramping in the muscles of 
his chest wall and upper arms which would then become quite 
severe.  At times when the pain became quite severe he would 
feel his heart racing and have shortness of breath with the 
pain.  It would then resolve within a few minutes after he 
placed his arms down.  He did not have chest pain on any 
other occasion and denied chest pain with exertion of any 
type.  He had an exercise tolerance test in March 1995 which 
was negative.  

On physical examination the chest had a normal respiratory 
excursion with lung sounds clear to auscultation.  There was 
no tenderness of the chest wall and no masses were palpable 
on the chest wall.  Examination of the abdomen showed the 
abdomen to be soft, flat and nontender with normoactive bowel 
sounds and no organomegaly.  Examination of the extremities 
showed no cyanosis or edema.  The joints had a normal size 
and appearance with a full range of motion.  There was no 
joint effusion or ligamentous instability of any of the 
joints including the knees, wrists or shoulders.  The veteran 
did not give evidence of pain with range of motion testing of 
the knees, shoulders or wrists.  On neurological examination 
the cranial nerves were intact.  There were normal muscle 
strength, mass and tone in all four extremities.  Deep tendon 
reflexes were two plus.  His toes were downgoing.  Sensation 
and cerebellar examination was intact.  Rectal examination 
showed the stool to be guaiac negative.  X-ray studies of the 
knees, wrists and shoulders made in May 1997 were 
radiographically unremarkable.  A chest X-ray study was also 
radiographically unremarkable.

The diagnoses included symptoms consistent with irritable 
bowel syndrome, gastroesophageal reflux disease, tension 
headaches, symptoms consistent with degenerative joint 
disease of the shoulders and wrists, symptoms consistent with 
chondromalacia of the knees with pain causing mild functional 
impairment of the shoulders, wrists and knees, muscle spasms 
of the chest induced by positioning of the arms, chest pain 
of musculoskeletal origin and shortness of breath.  

A chest X-ray study of June 1997 showed there had been no 
change from the May 1997 X-ray study.  There was no evidence 
of focal consolidation, pleural effusion or pleural 
abnormality demonstrated.  X-ray studies of the shoulders in 
June 1997 showed no evidence of fracture or focal bone 
destruction.  An X-ray study of the abdomen in June 1997 
showed a nonspecific bowel gas pattern over the area of the 
abdomen.  An upper gastrointestinal series with small bowel 
followthrough in June 1997 showed the oropharynx, esophagus 
and stomach and small bowel were all normal.  There was no 
evidence of reflux demonstrated during the course of the 
examination.  There was no evidence of ulceration or hiatal 
hernia.  

A VA outpatient treatment record, dated in July 1997 reflects 
that the veteran was seen for evaluation of his shoulders.  
He complained of pain involving both shoulders.  On 
observation, adduction of the shoulders was full and forward 
flexion was full.  There was no palpable tenderness.  The 
assessments were tendinitis or impingement syndrome.  The 
veteran was again seen on an outpatient basis by the VA in 
April 1998 and the shoulders had a full range of motion.  The 
assessment was impingement syndrome with possible tendon 
tear.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  

Except as provided in paragraph (c) of this section, the VA 
shall pay compensation in accordance with Chapter 11 of 
Title 38, United States Code to a Persian Gulf Veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or a combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in Paragraph (b) of this section, provided that such 
disability (1) became manifest either active military, naval 
or air service in the Southwest Asia Theater of Operations 
during the Persian Gulf War or to a degree of 10 percent or 
more not later than December 31, 2001; and (2) by history, 
physical examination and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.  

For the purposes of paragraph (a)(1) of this section, signs 
or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to various conditions 
including fatigue, signs or symptoms involving the skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), and gastrointestinal signs or symptoms.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(b).  

In this case, the veteran's service medical records reflect 
that he had broken ribs and had complained of chest pain 
prior to his entry into active military service.  He also 
complained of chest pain during active service and an 
assessment of costochondritis was made.  That diagnosis has 
not been carried forward and has not been confirmed as a 
chronic disability.  He did complain of chest pain during the 
March 1994 VA general medical examination; however, the 
respiratory examination was normal.  Physical examination of 
his chest was also reported to be normal when he was afforded 
the VA general medical examination in May 1997 and a chest 
X-ray was also normal.  The pertinent diagnosis was muscle 
spasm of the chest induced by the position of the veteran's 
arms.  The record does not establish that the veteran 
currently has a respiratory disability that began during his 
active military service.  He also has no objective 
indications of any signs or symptoms of any respiratory 
disability which cannot be attributed to any valid clinical 
diagnosis.  Accordingly, service connection is not warranted 
for a respiratory disability under any theory of incurrence, 
aggravation or relationship to undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.306(b), 3.317.  

With regard to the veteran's claim for a stomach disability, 
when he was examined for retention in March 1986 it was 
reported that he had a history of frequent epigastric burning 
not associated with food.  He also complained of abdominal 
cramping and diarrhea when he was seen in June 1988.  An 
assessment of gastroenteritis was made at that time.  
When the veteran was seen during his active service, in April 
1991, his complaints included an upset stomach.  He reported 
that regular food caused nausea and vomiting.  He also 
reported having or having had stomach trouble on a medical 
history form completed at the time of his examination for 
release from active duty in June 1991.  

On the March 1994 VA general medical examination the abdomen 
was flat with good musculature and there were no masses or 
tenderness.  The liver, kidneys and spleen were not palpable.  
On the May 1997 VA general medical examination the veteran 
reported that he had developed nausea and diarrhea since 
returning from the Persian Gulf with occasional vomiting.  He 
also reported intermittent diarrhea.  However, on physical 
examination the abdomen was soft, flat and nontender with 
normoactive bowel sounds and no organomegaly.  The diagnoses 
included symptoms consistent with irritable bowel syndrome 
and gastroesophageal reflux disease.  However, an X-ray study 
of the abdomen in June 1997 showed only a nonspecific bowel 
gas pattern and a June 1997 upper gastrointestinal X-ray 
series with a small bowel followthrough showed the 
oropharynx, esophagus, stomach and small bowel to be normal.  
There was no evidence of reflux and no evidence of ulceration 
or hiatal hernia.  The veteran had gastrointestinal 
complaints prior to, during and since active military 
service.  Furthermore, no chronic gastrointestinal disability 
was diagnosed in service and there is no medical opinion now 
of record which relates the current diagnoses to service.  
Given the current record, these is no basis for concluding 
that the veteran has a gastrointestinal disability which was 
incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 
1153; 38 C.F.R. § 3.306(b). Moreover, his current complaints 
have been attributed to specific clinical diagnoses, thus 
ruling out the possibility that his gastrointestinal symptoms 
are due to an undiagnosed illness.  His current 
gastrointestinal conditions are diagnosed as irritable bowel 
syndrome and gastroesophageal reflux disease, therefore, 
service connection for the gastrointestinal conditions as due 
to an undiagnosed illness under the presumptive provisions of 
the law would not be warranted.  38 U.S.C.A. § 1117; 38 
C.F.R.§  3.317.

With regard to the veteran's claim for service connection for 
a right shoulder disability, when he was examined in March 
1986 it was indicated that he had had a separation of his 
right shoulder secondary to a right clavicle fracture in 1968 
and that he currently had possible chronic dislocations 
during sleep.  His service medical records pertaining to his 
period of active military service do not reflect any injury 
to or treatment for a right shoulder disability.  

When the veteran was afforded the VA general medical 
examination in March 1994 he reported spontaneous pain in his 
right shoulder since early 1992 although he had had no 
history of any injury to the joint.  On examination of the 
extremities it was indicated that all the peripheral joints 
appeared normal in size and shape and had a full range of 
motion with the veteran complaining of no pain in the 
peripheral joints with motion and no crepitus in any of the 
peripheral joints.  An X-ray study of the right shoulder 
showed no significant abnormality.  The impressions included 
intermittent symptomatic right shoulder without objective 
changes.  

When the veteran was afforded the VA general medical 
examination in May 1997 he related that he began to have pain 
in his right shoulder about two years after he returned from 
the Persian Gulf.  He did not remember having any injury to 
the shoulder.  He then began to have pain in the left 
shoulder about 1 1/2 years prior to the examination.  On 
examination the joints had a normal size and appearance with 
a full range of motion.  There was no joint effusion or 
ligamentous instability of any of the joints including the 
shoulders.  It was indicated that the veteran did not give 
evidence of pain with range of motion testing of the 
shoulders.  X-ray studies of the shoulders in May 1997 were 
reported to be radiographically unremarkable and X-ray 
studies of his shoulders in June 1997 showed no evidence of 
fracture or focal bone destruction.  Although the diagnoses 
included symptoms consistent with degenerative joint disease 
of the shoulders, that condition was not shown by the X-ray 
studies.  

The veteran was later seen on an outpatient basis by the VA 
in July 1997 and April 1998 with complaints regarding his 
shoulders and the assessments included impingement syndrome 
and tendinitis.  However, those conditions were initially 
medically demonstrated many years following the veteran's 
separation from military service.  The evidence does not 
establish that the veteran's preexisting right shoulder 
condition increased in severity during his active military 
service and service connection by way of aggravation for the 
right shoulder disability would therefore not be warranted.  
38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. § 3.306(b).  His current 
right shoulder conditions have also been diagnosed as 
impingement syndrome and tendinitis; specific clinical 
diagnoses.  Therefore, service connection for those 
conditions would not be warranted on the basis of being due 
to an undiagnosed illnesses.  38 U.S.C.A. § 1117; 38 C.F.R.§  
3.317.

The veteran's service medical records, including the report 
of his physical examination for release from active duty in 
June 1991, do not reflect any complaints or findings 
regarding any skin abnormality.  

When the veteran was afforded the VA skin examination in 
March 1994 he reported that he had developed a rash on his 
right third finger that eventually moved near the center of 
his palm and resolved and did not recur.  He reported having 
a second rash which he thought was jock itch but the 
condition did not respond to his usual therapy.  On physical 
examination there was no pathology involving the hand, third 
finger and palm.  On the left inguinal area there was a patch 
of hyperpigmentation and the distribution was consistent with 
tinea cruris.  That condition, a specific diagnosis,  was 
initially medically demonstrated following the veteran's 
separation from military service and has not been shown to 
have had its origin in service.

On the May 1997 VA skin examination, he complained of his 
hands and feet peeling and fairly severe dandruff.  It was 
noted that he had tinea pedis as well as dyshidrotic eczema 
and seborrheic dermatitis.  Those conditions were initially 
medically shown many years after the veteran's release from 
active duty and have not been shown to be of service origin.  
The veteran's skin conditions have been attributed to various 
skin diseases and have not been shown to be manifestations of 
an undiagnosed illness.  Accordingly, an evidentiary basis 
which would warrant an allowance of service connection for a 
skin disability has not been demonstrated.  38 U.S.C.A. 
§§ 1110, 1117; 38 C.F.R.§  3.317(b). 

With regard to the veteran's claim for service connection for 
headaches, his service medical records reflect that on a 
medical history form completed at the time of a redeployment 
examination in May 1991, the veteran reported having or 
having had frequent or severe headache.  When the veteran was 
seen on an outpatient basis by the VA in November 1993 he 
complained of headaches.  

When the veteran was afforded the VA general medical 
examination in March 1994 there were no complaints of 
headaches and it was indicated that he was neurologically 
normal.  When he was afforded the VA general medical 
examination in May 1997 he indicated that his initial 
headache was in October 1991. The neurological examination 
was negative and a diagnosis was made of tension headaches.  
The psychiatric examiner concluded that the only symptom 
among the claimed disorders which could be related to his 
PTSD was his insomnia.  Headaches are specifically listed 
among the signs and symptoms which may be manifestations of 
an undiagnosed illness in 38 C.F.R. § 3.317.  Since an 
underlying illness causing the veteran's headaches has not 
been diagnosed, service connection would be warranted for the 
headaches under the presumptive provisions of the law.   
38 U.S.C.A. §§  1110, 1117; 38 C.F.R.§  3.317. 

The Board has carefully reviewed the entire record in this 
case; however, with the exception of the claim for service 
connection for headaches, the Board does not find the 
evidence to be so evenly balanced that there is doubt as to 
any material issue.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for headaches as due to an 
undiagnosed illness is established.  The appeal is granted to 
this extent.  

Entitlement to service connection for a respiratory 
disability, stomach disability, right shoulder disability, 
and a skin disability, including whether they are due to an 
undiagnosed illness is not established.  The appeal is denied 
to this extent.  


REMAND

As noted previously, the board has construed the February 
1999 informal hearing presentation by the veteran's 
representative as a notice of disagreement with the August 
1998 rating action which confirmed and continued a 30 percent 
evaluation for the veteran's post-traumatic stress disorder.  
In the case of Manlincon v. West, 12 Vet. App. 238 (1999), 
the U.S.Court of Appeals for Veterans Appeals (Court) held 
that such a matter must be remanded, not simply referred to 
the regional office for issuance of a statement of the case.  
The Court indicated in the Manlincon case that the 
appellant's substantive appeal constituted a notice of 
disagreement because it expressed disagreement in writing 
with the regional office decision 'and a desire to contest 
the result', citing 38 C.F.R.§  20.201.  Accordingly, the 
case is REMANDED to the regional office for issuance of a 
statement of the case on the question of entitlement to an 
increased evaluation for the veteran's post-traumatic stress 
disorder.  If the veteran files a timely substantive appeal 
regarding that matter, the case should be returned to the 
Board for appellate consideration of that issue. As noted 
previously, that matter is not now in an appellate status and 
will not be ready for Board review until the veteran files a 
timely substantive appeal.  No action is required of the 
veteran until he receives further notice. The purpose of this 
REMAND is to ensure that the requirements of due process of 
law are satisfied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

